PER CURIAM.1
Lloyd Prock appeals from that portion of a divorce judgment awarding Beatrice Prock $250 per month spousal support for eight years or until her remarriage or death. Lloyd claims that the trial court failed to make specific findings of fact and that the trial court’s findings on spousal support were clearly erroneous. The trial court made careful findings in two memorandum opinions, which are expressly deemed sufficient in Rule 52(a), N.D.R. Civ.P. We have carefully examined the record in this case and conclude that the evidence supports the findings and award of limited spousal support.
Beatrice requests attorney fees and costs on this appeal. We remand to the trial court to consider an award of attorney fees to Beatrice on this appeal. Heller v. Heller, 367 N.W.2d 179 (N.D.1985).
The judgment appealed from is affirmed.
ERICKSTAD, C.J., and MESCHKE, LEVINE, VANDE WALLE and GIERKE, JJ., concur.

. We renew a long-standing tradition of disposing of appropriate cases, where no purpose would be served by elaboration, by per curiam opinions. Baker v. Marsh, 1 N.D. 20, 44 N.W. 662 (1890); Sjol v. Sjol, 76 N.D. 336, 35 N.W.2d 797 (1949).